DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 8/8/2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/8/2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 12 “end electrically isolated” should be -and electrically isolated-.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  in lines 2-3 “the second housing” should be -a second housing-.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a predetermined safe threshold level” in lines 9-10. It is unclear from the claim language whether this is the same or different predetermined safe threshold level recited in lines 4-5. Therefore claim 1 and further dependent claims 2-11 are indefinite.
Claim 6 recites “wherein one of the safe indication signal or the unsafe indication signal includes a visual response.” There is no antecedent basis for the safe indication signal. Claim 4 does recite a safe indication signal. It is unclear if applicant meant claim 6 to depend on claim 4. Therefore claim 6 and further dependent claim 7-8 are indefinite. For purposes of examination, the limitation will be interpreted as “a safe indication signal” and the claim dependent on claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Allen Jr, US 20070132458 (hereinafter Allen) in view of Clarke, US 6703938 (hereinafter Clarke).
Regarding claim 1, Allen teaches a permanently mounted absence of voltage tester connected to a power source (e.g. “A voltage indicator (i.e. absence of voltage tester)  is generally a low cost device that pre-verifies electrical isolation before maintenance personnel open a control panel and risk exposure to hazardous voltages. Typically mounted to the panel exterior and hardwired (i.e. permanently mounted and connected) into the load side (i.e. power source) of the main disconnect, this device (provides electrical maintenance “, see paragraph [0002]) comprising: 
circuitry configured to perform a first function of using a known voltage source to verify that the absence of voltage tester can detect voltage above a predetermined safe threshold level (e.g. “The magnetic current inducing circuit 18A (i.e. circuitry configured to perform a first function) allows a test current (i.e. using a known voltage source, examiner notes that a test current inherently is a known voltage source greater than zero volts) to be introduced, which once induced will be detected by the circuit 12 and an appropriate indicator lights will be temporarily lit if the circuit 12 is functioning properly (i.e. verify that the absence of voltage tester can detect voltage above a predetermined safe threshold level of zero voltage). If the circuit 12 has failed, then no indicator light will be lit and the operator will know that the circuit 12 has failed and that there may be voltage (i.e. greater than the zero voltage threshold) present. In other words, the current inducing circuit 18 allows an electrician or other operator to watch the transition of the circuit from live to dead.”, see paragraph [0031]); 
circuitry configured to perform a second function of testing connectivity to ensure the absence of voltage tester is properly connected to the power source (e.g. “The magnetic current inducing circuit 18A allows a test current  to be introduced, which once induced will be detected by the circuit 12 and an appropriate indicator lights will be temporarily lit if the circuit 12 is functioning properly (i.e. ensure tester is properly connected)”, see paragraph [0031]);
 circuitry configured to perform a third function of detecting a voltage potential (e.g. “the line monitor 12 (i.e. circuitry configured to perform a third function) can be used to identify (i.e. detect) the presence of AC or DC voltages (i.e. a voltage potential) across any of the line inputs and grounds”, see paragraph [0030]) , a phase-to-phase voltage and a phase-to-ground voltage, and determining all are below a predetermined safe threshold level (e.g. “According to one aspect of the present invention an electrical safety monitor is provided. The electrical safety monitor includes line inputs for an L1, an L2, an L3, and a GND three-phase connections, a line monitoring circuit having a plurality of light indicators and configured to produce light if voltage exists  (i.e. determining all are below a predetermined safe threshold level where the safe threshold level is zero) between any two of the line inputs (i.e.  between L1 and L2 would be phase-to-phase voltage and between L1 and GND would be phase-to-ground voltage)  to thereby indicate presence of voltage to a user”, see paragraph [0011]).
Allen does not explicitly teach circuitry configured to allow a user to initiate at least one of the first, second, and third functions from a location that is physically removed end electrically isolated from the power source.
Clarke teaches circuitry configured to allow a user to initiate at least one of the first, second, and third functions from a location that is physically removed end electrically isolated from the power source (e.g. “Although the circuitry 30 is configured for visual monitoring via the light emitting diodes (i.e. initiate at least one of the first, second, and third functions) D1, D2, D3, D4, D5, D6, D7, D8, it is also contemplated to substitute or additionally include remote monitoring capability. For example, optocoupler inputs can be electrically arranged in series with the discharge circuits F1, F2 to produce optocoupler signals for electrically isolated remote  (i.e. physically removed end electrically isolated) monitoring”, see column 7 lines 14-22, table I and table II shows the visual monitoring of the third function of detecting a voltage potential, a phase-to-phase voltage and a phase-to-ground voltage, and determining all are below a predetermined safe threshold level where the safe threshold is less than 27 or 29 V).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Clarke into Allen for the purpose of allowing a user to remotely monitor electrical energy potentials and likes so that electrical panels can be worked on safely by technicians.
Regarding claim 2, Allen and Clarke teach the limitations of claim 1.  Allen further teaches wherein the known voltage source is generated by at least one of a battery, a capacitor, an energy harvesting method, network power, generator supplied power, or independent control power (e.g. “The current inducing circuit can include a magnet which induces the test current (i.e. generator supplied power), stored energy, a photocell, an electroactive material or other means for generating the test current,” see Abstract, generator supplied power).
Regarding claims 3 and 4, Allen and Clarke teach the limitations of claim 1. Although Allen and Clarke teach run a sequence of the first function, second function, and third function, Allen and Clarke do not explicitly teach run a sequence multiple times and repeating as long as a safe indication is provided. However it would have been obvious try since repeating the test sequence would yield predictable results for the purpose of ensuring that a system continues to be safe to operate and improving safe work conditions.
Regarding claim 5 and 6, Allen and Clarke teach the limitations of claim 1.  Allen further teaches an unsafe indication signal wherein one of the safe indication signal or the unsafe indication signal includes a visual response (e.g. “The method includes providing an electrical safety monitor having a plurality of solid-state light (i.e. visual response) emitting diodes (i.e. unsafe indication signal) configured to indicate presence of voltage”, see paragraph [0013]).
Regarding claim 10, Allen and Clarke teach the limitations of claim 1.  Allen further teaches wherein tester comprises a first housing having circuitry connected to the power source (e.g. “The circuit of the present invention can be incorporated into different types of devices, including devices using different circuits and having different types of housing,” see paragraph [0034] and Fig. 6) 
Allen does not explicitly teach wherein tester comprises two housings, the second housing having circuitry electrically isolated from the power source.
Clarke teaches wherein tester comprises two housings, a first housing having circuitry connected to the power source (e.g. “an electrical safety monitor is disclosed for monitoring electrical energy potentials of electrical lines of an electrical panel. A housing includes a display face and a securing section that connects with the electrical panel. Electrical circuitry is contained in the housing. The electrical circuitry communicates with the electrical lines, and defines high impedance electrical paths between pairs of electrical lines of the electrical panel,” see column 2 lines 24-32) and   the second housing having circuitry electrically isolated from the power source (e.g. “remote monitoring capability. For example, optocoupler inputs can be electrically arranged in series with the discharge circuits F1, F2 to produce optocoupler signals for electrically isolated remote monitoring. Placing optocoupler inputs in series with each flasher F1, F2 provides advantageous redundancy. The outputs of the optocouplers are preferably paralleled for monitoring by a PLC or other monitoring device. The solid state relay optocouplers produce a signal pulse responsive to each capacitor discharge that is communicated to the PLC or other remote monitoring device”, see column 7 lines 19-29; examiner notes that a remote PLC inherently has a second housing, see for evidence of inherency Norwood, US 20150248122, Abstract).
Regarding claim 11, Allen and Clarke teach the limitations of claim 1.  Allen further teaches circuitry powered by the power source and configured to give a positive visual indication of the presence of voltage  (e.g. “The magnetic current inducing circuit 18A (i.e. circuitry configured to perform a first function) allows a test current to be introduced (i.e. the test current is the power source introduced into a circuit), which once induced will be detected by the circuit 12 and an appropriate indicator lights will be temporarily lit (i.e. configured to give a positive visual indication of the presence of voltage) if the circuit 12 is functioning properly. If the circuit 12 has failed, then no indicator light will be lit and the operator will know that the circuit 12 has failed and that there may be voltage  present. In other words, the current inducing circuit 18 allows an electrician or other operator to watch the transition of the circuit from live to dead.”, see paragraph [0031]).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen and Clarke in view of Ayanegui et al., US 20150015234 (hereinafter Ayanegui).
Regarding claim 7, Allen and Clarke teach the limitations of claim 6. Allen and Clarke do not explicitly teach  wherein one of the safe indication signal or the unsafe indication signal includes an audible response.
Ayanegui teaches wherein one of the safe indication signal or the unsafe indication signal includes an audible response (e.g. “The volt meter 42 may also include a display 52 to indicate the volts, amps or other measurement (i.e. unsafe indication signal) detected by the probes 44A, 44B and may include an audible notification component (i.e. an audible response).”, see paragraph [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Ayanegui into Allen and Clarke for the purpose of allowing an electrical worker to be assured via an audible and/or visual alert on the voltage tester that the completed circuit is either live or dead so that electrical panels can be worked on safely by technicians.
Regarding claim 8, Allen, Clarke, and Ayanegui teach the limitations of claim 7. Although Allen teaches a voltage tester is typically mounted to the panel exterior and hardwired into the load side of the main disconnect (e.g. see paragraph [0002]),
Allen does not explicitly teach at least one of the safe indication signal or the unsafe indication signal is connected to a control system.
Clarke teaches at least one of the safe indication signal or the unsafe indication signal is connected to a control system (e.g. “a housing on which the plurality of solid-state light-emitting devices (i.e. at least one of the safe indication signal or the unsafe indication signal) are disposed, the housing including a securing end that attaches to (i.e. connected to) a panel knockout of a panel (i.e. a control system, the panel controls access to the power lines) that accesses the electrical power input lines,” see claim 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Clarke into Allen for the purpose of providing safety monitoring of electrical panels can be worked on safely by technicians.
Regarding claim 9, Allen, Clarke, and Ayanegui teach the limitations of claim 8. Allen does not explicitly teach wherein the control system is configured to control access to an enclosure.
Clarke teaches wherein the control system is configured to control access to an enclosure (e.g. “a housing on which the plurality of solid-state light-emitting devices are disposed, the housing including a securing end that attaches to a panel knockout of a panel (i.e. a control system, the panel controls access to the power lines) that accesses the electrical power input lines,” see claim 8, see also column 1 line 41 “power panel or box”, examiner notes a power panel or box is an enclosure that contains electrical elements).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/           Primary Examiner, Art Unit 2862